Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                        No. 04-13-00472-CV

  Filomeno GARCIA, Veronica Garcia, and All Current Occupants 1301 Westmoreland Road,
                               Red Oak, Texas 75154,
                                      Appellants

                                                   v.

                                JP MORGAN CHASE BANK N.A.,
                                         Appellee

                         From the County Court at Law, Ellis County, Texas
                                    Trial Court No. 13-C-3097
                             Honorable Jim Chapman, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 11, 2013

DISMISSED FOR WANT OF PROSECUTION

           Appellants’ brief was due to be filed by August 28, 2013. We granted Appellants’ first

motion for extension of time to file the brief until October 28, 2013. On November 13, 2013, after

no brief or motion for extension of time was filed, this court ordered Appellants to show cause in

writing not later than November 22, 2013, why this appeal should not be dismissed for want of

prosecution. See TEX. R. APP. P. 38.8(a). As of this date, no response has been filed. Therefore,
                                                                                      04-13-00472-CV


this appeal is dismissed for want of prosecution. See id. R. 38.8(a)(1), 42.3(b). Costs of this appeal

are taxed against Appellants. See id. R. 43.4.

                                                  PER CURIAM




                                                 -2-